internal_revenue_service number release date index number ---------------------------------------------- ------------------------ ---------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b02 plr-151302-12 date january legend x state lp dear ----------- ----------------------- ------------------------ -------------- ----------------------- ---------------------------- this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code x is a corporation organized under the laws of state x has formed a publicly-traded partnership by organizing lp under the laws of state the interests in lp will be listed and traded on a nationally recognized exchange x will convey to lp a facility that will process natural_gas into gasoline and liquefied petroleum gas lpg gasoline and lpg are produced from natural_gas through a three step integrated process first the natural_gas enters a steam methane reformer where under high heat the natural_gas is combined with steam to produce synthesis gas second the synthesis gas is converted into methanol hydrogen and water in the presence of a copper-based catalyst third and finally the methanol is converted into a mixture of methanol dimethyl ether and water which is then passed over a catalyst to produce gasoline lpg and water which is recycled through the facility lp will then sell the gasoline and lpg to third-party distributors who then further distribute the gasoline and lpg to end-user customers plr-151302-12 x on behalf of lp requests a ruling that income derived from processing natural_gas into gasoline and lpg and income from marketing gasoline and lpg will constitute qualifying_income under sec_7704 sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation section sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership's gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource based solely on the facts submitted and the representations made we conclude that the income derived by lp from processing natural_gas into gasoline and lpg and marketing the gasoline and lpg will constitute qualifying_income under sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether lp is taxable as a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of lp under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 according to sec_6110 this ruling may not be used or cited as precedent plr-151302-12 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
